DETAILED ACTION
This Office Action is in response to Applicant’s Arguments /Remarks and RCE filed on 09/30/2020.
As per instant Amendment, Claim 7 was canceled; Claim 1 is independent claim.  Claims 1-6 and 8-21 have been examined and are pending. This Action is made Non-FINAL. 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 09/30/2020 has been entered.


Response to Arguments
Applicant’s arguments, see the Applicant Arguments/Remarks, filed 09/30/2020, with respect to the rejection(s) of claim(s) 1-6 and 8-21 under 35 U.S.C. 103(a) as being unpatentable over Litichever et al. (hereinafter Litichever), Pub. No.: US 2015/0020152 in 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-21 are rejected under 35 U.S.C. 103 as being unpatentable over Litichever et al. (hereinafter Litichever), Pub. No.: US 2015/0020152 in view of Nishiyama et al. (hereinafter Nishiyama), Pub. No.: US 2015/0217706 and in view of Addepalli et al. (hereinafter Addepalli), Patent No.: US 8,903,593. 

Referring to claim 1, Litichever discloses an in-vehicle communication network comprising at least one node connected to a bus, the network comprising: 
at least one memory comprising software having data characterizing messages that propagate over the network during normal operation and executable instructions for (paras. 0032-0033 and fig. 3, Gateway 302 monitors selected message according to rules); a plurality of module each operable to: 
process messages transmitted to or from a node of the at least one node received from the in-vehicle network in accordance with the executable instructions and the data to identify an anomaly in communications over the in-vehicle communication network (paras. 0002, functions of ECU; 0041, 0160 and fig. 13; and para. 0176, discover anomaly; paras. 0208, 0212 and fig. 24, functions of message analyzer unit 2800). 

Litichever does not explicitly disclose accumulate and store information responsive to the processing of the received messages; and a module of the plurality of modules configured to operate as a communication hub to the other modules, aggregate information accumulated by the other modules and instruct a communication interface configured to support communication with an entity external to the vehicle, to upload the aggregated information or a portion thereof to the entity external to the in-vehicle network.

However, in an analogous art, Nishiyama teaches accumulate and store information responsive to the processing of the received messages; and a module of the plurality of modules configured to operate as a communication hub to the other modules, aggregate information accumulated by the other modules and instruct a communication interface, configured to support communication with an entity external to the vehicle, to upload the aggregated information or a portion thereof to the entity external to the in-vehicle network (abstract; paras. 0051-0053, 0064-0065 and fig. 1, DHM 110 or 130 is one of the plurality of other input devices or output devices that operate as a communication hub).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to combine the teachings of Litichever with the method and system of Nishiyama, wherein accumulate and store information responsive to the processing of the received messages; and a module of the plurality of modules configured to operate as a communication hub to the other modules, aggregate information accumulated by the other modules and instruct a communication interface, configured to support communication with an entity external to the vehicle, to upload the aggregated information or a portion thereof to the entity external to the in-vehicle network to provide users with a means for in-vehicle communication system and an in-vehicle communication method for controlling devices of an automobile (Nishiyama: para. 0001).

Litichever and Nishiyama do not explicitly disclose ‘process information to identify an anomaly.’ 

However, in an analogous art, Addepalli teaches ‘process information to identify an anomaly.’ (Paras. 0074-0075 and figs. 1-2A, trend analyzer 32a and policy based trend analyzer 32b to identify anomalies/deviations within machine devices 12.). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to combine the teachings of Litichever and Nishiyama with the method and system of Addepalli, wherein processing  to provide users with a means for analyzing vehicular behavior in a network environment (Addepalli: 1:17-19).

Referring to claim 2, Litichever, Nishiyama and Addepalli teach the in-vehicle communication network according to claim 1. Nishiyama further teaches wherein the communication interface is comprised in the module configured to operate as the communication hub (Nishiyama: paras. 0051-0053 and fig. 1, DHM 110 used as a HUB obviously has I/F).


Referring to claim 3, Litichever, Nishiyama and Addepalli teach the in-vehicle communication network according to claim 1. Nishiyama further teaches wherein the communication interface is comprised in a node connected to the bus of the in-vehicle network (Nishiyama: fig. 1, network interface 215).

Referring to claim 4, Litichever, Nishiyama and Addepalli teach the in-vehicle communication network according to claim 1. Nishiyama further teaches wherein the data comprises a state feature vector representing a state of the vehicle (Nishiyama: para. 0070, status data).

Referring to claim 5, Litichever, Nishiyama and Addepalli teach the in-vehicle communication network according to claim 4. Nishiyama further teaches wherein the software is executable to change the state feature vector responsive to identifying an anomaly in communications over the in-vehicle communication network (Nishiyama: para. 0073, error indicator 109 in fig. 12).

Referring to claim 6, Litichever, Nishiyama and Addepalli teach the in-vehicle communication network according to claim 1. Nishiyama further teaches wherein the software is executable to raise an alert responsive to identifying an anomaly in communications over the in-vehicle communication network (Nishiyama: para. 0073, error indicator 109 in fig. 12).

Referring to claim 8, Litichever, Nishiyama and Addepalli teach the in-vehicle communication network according to claim 1. Nishiyama further teaches wherein the at least one message comprises a message associated with a diagnostic session (Nishiyama: paras. 0118-0121, error message).

Referring to claim 9, Litichever, Nishiyama and Addepalli teach the in-vehicle communication network according to claim 1. Nishiyama further teaches wherein the at least one message comprises a message that accesses the in-vehicle network via a telematics unit (Nishiyama: paras. 0088, 0098 and fig. 2, accessing the input device).

Referring to claim 10, Litichever, Nishiyama and Addepalli teach the in-vehicle communication network according to claim 1. Nishiyama further teaches wherein the at least one message comprises a message configured to control an ECU of an engine of the vehicle (Nishiyama: para. 0002 and fig. 1, ECU or BCM).


Referring to claim 11, Litichever, Nishiyama and Addepalli teach the in-vehicle communication network according to claim 1. Nishiyama further teaches wherein the (Nishiyama: para. 0184, storing information).

Referring to claim 12, Litichever, Nishiyama and Addepalli teach the in-vehicle communication network according to claim 11. Nishiyama further teaches wherein uploading the stored information or portion thereof is subject to authenticating the request (Nishiyama: paras. 0089-0091 and fig.2, confirming communication).

Referring to claim 13, Litichever, Nishiyama and Addepalli teach the in-vehicle communication network according to claim 11. Nishiyama further teaches wherein the module is configured to stop uploading the stored information or portion thereof in response to a communication from the entity (Nishiyama: para. 0170, stop of operation).

Referring to claim 14, Litichever, Nishiyama and Addepalli teach the in-vehicle communication network according to claim 1. Nishiyama further teaches wherein the in-vehicle network is a CAN in-vehicle network and the received messages are control area network (CAN) messages comprising an arbitration ID, a data portion, and a cyclic redundancy check (CRC) code (Nishiyama: para. 0197 and fig. 7, error indicator 109).

Referring to claim 15, Litichever, Nishiyama and Addepalli teach the in-vehicle communication network according to claim 1. Nishiyama further teaches wherein a module of the plurality of modules is a hardware module comprising a physical port (Nishiyama: paras. 0278, 0293, a bus 219).


Referring to claim 16, Litichever, Nishiyama and Addepalli teach the in-vehicle communication network according to claim 1. Nishiyama further teaches wherein a module of the plurality of modules is a software module capable of being integrated with software of the at least one node of the in-vehicle network (Nishiyama: paras. 0075, 0078, software).

Referring to claim 17, Litichever, Nishiyama and Addepalli teach the in-vehicle communication network according to claim 1. Nishiyama further teaches wherein accumulating and storing information comprises accumulating and storing information in at least one histogram in the at least one memory responsive to the processing of the received messages (Nishiyama: paras. 0280, storing data).

Referring to claim 18, Litichever, Nishiyama and Addepalli teach the in-vehicle communication network according to claim 17. Nishiyama further teaches wherein the at least one histogram comprises at least one message frequency histogram (Nishiyama: paras. 0088-0089, intervals of operation).

Referring to claim 19, Litichever, Nishiyama and Addepalli teach the in-vehicle communication network according to claim 17. Nishiyama further teaches wherein the at least one message frequency histogram comprises at least one or any combination of (Nishiyama: paras. 0088-0089, intervals of operation).

Referring to claim 20, Litichever, Nishiyama and Addepalli teach the in-vehicle communication network according to claim 17. Nishiyama further teaches wherein the module is configured to generate a context feature vector based on the at least one message frequency histogram that defines an operating state of a vehicle comprising the in-vehicle network (Nishiyama: paras. 0088-0089).

Referring to claim 21, Litichever, Nishiyama and Addepalli teach the in-vehicle communication network according to claim 1. Nishiyama further teaches wherein a module of the plurality of modules is configured to vet software of a node of the network and accumulate and store information responsive to the vetting process (Nishiyama: paras. 0089-0091, confirmation process and 0280, storing data).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONAS A BAYOU whose telephone number is (571)272-7610.  The examiner can normally be reached on Monday-Friday 7AM-4PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571-272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YONAS A BAYOU/Primary Examiner, Art Unit 2434                                                                                                                                                                                                        01/25/2021